Name: 84/25/EEC: Commission Decision of 23 December 1983 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  America;  tariff policy
 Date Published: 1984-01-25

 Avis juridique important|31984D002584/25/EEC: Commission Decision of 23 December 1983 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries Official Journal L 020 , 25/01/1984 P. 0023 - 0023*****COMMISSION DECISION of 23 December 1983 concerning animal health conditions and veterinary certification for imports of fresh meat from certain third countries (84/25/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), and in particular Articles 16 and 28 thereof, Whereas Commission Decisions 78/693/EEC (2), 78/694/EEC (3), 78/695/EEC (4), 79/238/EEC (5), 79/543/EEC (6), 79/544/EEC (7), 81/526/EEC (8), 81/545/EEC (9), 81/546/EEC (10) and 81/547/EEC (11) have laid down the animal health conditions and veterinary certification requirements for imports of fresh meat from Argentina, Brazil, Uruguay, Paraguay, Spain, Chile, Switzerland, Bulgaria, Austria and Yugoslavia respectively; Whereas special conditions were laid down in the abovementioned Decisions for certain Member States in line with conditions applicable to intra-Community trade; whereas the Council by means of a Directive (12), has agreed to an extension in the application of such conditions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Commission Decisions 78/693/EEC, 78/694/EEC and 78/695/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Argentina, Brazil and Uruguay respectively '31 December 1983' is hereby replaced by '30 June 1984'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 236, 26. 8. 1978, p. 19. (3) OJ No L 236, 26. 8. 1978, p. 29. (4) OJ No L 236, 26. 8. 1978, p. 37. (5) OJ No L 53, 3. 3. 1979, p. 33. (6) OJ No L 146, 14. 6. 1979, p. 18. (7) OJ No L 146, 14. 6. 1979, p. 24. (8) OJ No L 196, 18. 7. 1981, p. 19. (9) OJ No L 206, 27. 7. 1981, p. 1. (10) OJ No L 206, 27. 7. 1981, p. 7. (11) OJ No L 206, 27. 7. 1981, p. 15. (12) Not yet published in the Official Journal.